FREEMAN, J.,
delivered the following dissenting opinion:
I am unable to agree with the opinion of the majority of the court, and state as briefly as I can the reasons for my dissent.
Conceding the matter of the plea in abatement to be good, which I do not discuss, the question is, whether, when a party pleads a plea in abatement of this character, asserting a personal privilege, and the court erroneously holds, as a matter of law, his plea insufficient, and the party then answers, by leave of the court, or in the exercise of his legal right to do so, and the case is heard on proof, and a final decree had, from which respondent has appealed to this court, this error in overruling his plea can be reviewed, and the error corrected. In other words, whether the party is compelled by our law to let judgment or decree go against him on the main matter of controversy, and then appeal and stand alone on his plea, or else lose the right to have the error of the court corrected by this court, if error there be.
I think the provisions of our Code, taken from the act of 1801, as to chancery practice, are conclusive of this question. By sec. 4393: “ If the plaintiff conceives any plea or demurrer to be naught, either for the matter or the manner of it, he may set it down with the clerk to be argued; or, if he thinks the plea good but not true, he may take issue upon it and proceed to trial. If the plea be found false, the complainant shall have the same ' advantages as if it had been so found by verdict at common law.” *643By sec. 4395, it is provided: “Upon plea or demurrer argued and overruled, no other plea or demurrer shall he received, but the defendant shall answer the allegations of the bill.”
These provisions in terms plainly include all pleas in a court of chancery, and define clearly the right of a respondent in such a case, where either a plea or demurrer is overruled, to answer, and, as a matter of course, to proceed to a regular hearing on said answer by proof, to a final decree. I remark, first, that no appeal will lie from the decree overruling a plea. The party is compelled to wait for a final decree, either by pro confesso against him without answer, in which case the charges of the bill will be decreed on as admitted, or he answers, takes proof and has final decree in that way, and then appeals.
The theory of the majority opinion is, that in a case of plea in abatement like the present, if he gets a review of the action of the lower court on his plea, he must let a decree on order pro confesso be had against him, making no defense to the charges against him in the bill, and thus, after final decree, stand alone on his plea, and invoke the action of this court at last by an appeal from the final decree.
To this I cannot assent, either upon authority or sound principle. The law has given him the right to interpose the matter of the plea, if it be good, in abatement of the particular suit. It ias imposed no forfeiture of other rights as a penalty for the enjoyment of this one. For the court to dó so, as I think, is to add to the law, not construe it.
*644The theory of the majority rests on the idea, that if the chancellor erroneously decides against his right on the plea, he must lose that right, and that error be final against him, unless he will forfeit his right to answer the charges of the bill, and to contest the claim against him on the proof. He is placed in this dilemma in many cases, and theoretically in all, that if I contest the charges of the bill, I must waive and abandon my legal right to plead a legal defense to the suit then commenced. If the party stands on his plea, then he must allow decree as on confession to all the claims made in the bill. Practically this enables the chancellor in all cases to overrule such pleas, with impunity and at his will, and there is no redress. Certainly such was not intended to be the result of allowing such a plea to be filed. To give a legal right in plain terms, and then by construction to hold that if exercised and the benefit of it had, it shall be on pain of allowing a final judgment or decree against the party, it may be on an unjust claim, is a view I am unable to assent to.
This theory, it seems to me, is in the face of the sections of the Code cited, and irreconcilable with the long-settled practice under them. They place the rights of a party in such cases, on a demurrer overruled, on precisely the same ground as in case a plea is overruled; that is, in either case he shall answer, and the case proceeds regularly to a hearing on the issues thus made. No one, I take it, will maintain that when a demurrer is overruled, the' filing of an answer, and proceeding to a hearing on *645the issues made, precludes the party from insisting on the benefit of his demurrer on appeal from the final -decree. If the language of the sections means anything, however, it does give the same right to answer in the one case as in the other — and why not the same consequences ? The only way in which the result can be escaped, as I think, is by judicially inserting in the section an exception as to cases of pleas in abatement of this character overruled.
I think the plain meaning of the section is, that the party being allowed to answer, he is thereby allowed to proceed to hearing on the issue made, loses no right thereby whatever. As he could nirfc appeal from the action of the court in overruling his plea, he is compelled to wait till a final decree for this, and being so compelled, when his right accrues by law, this court is bound to review the whole record, try the case, as in all chaneeiy cases we are required to do, de novo, and render such decree as the court below should have rendered. In this court, by sec. 3155 of the Code, he is entitled to have a re-examination of the whole matter of law and fact appearing in the record, in cases appealed from the chancery court.
This section giving the appeal, with the other requirement, that an appeal can only be had from a final decree (except in specified cases, of which this is not one), necessarily involves the review of all questions of law and fact, as the language of the section provides, and I am unable to find any principle on 'which this court can make an exception, without ex*646ercising the functions of the Legislature. The theory of the opposite view is, that this court re-examines on such appeal the whole case, except the action of the chancellor in overruling a plea in abatement; this cannot be done, unless the party has suffered a decree-pro confesso to be had against him. On this condition he may, by appeal from a final decree, have this error corrected, but only on this condition. To this I am unable to assent.
It is urged that a party ought not to be allowed to have a reversal of a decree after he has had a hearing on the merits of his case. As a general rule this may be true, but if the Legislature has given him by law an exemption from that suit at the time commenced, it was a legal wrong to, deprive him of that right, and, in my judgment, this court ought not to adopt, by construction, a rule that will defeat a right given by the Legislature. If the law is wrong, as I think it is in this particular case, let it be repealed by the body authorized to do so, not defeated by construction.
The law has been uniformly held in accord with the view herein expressed, as I think, by this court,, and the principle of the rule found in our cases from 1823, and before that, down to the present time. The case of Chambers v. Haley & Edington, Peck, 159 (1823), though a case at law, goes on this ground. The head note in Cooper’s edition of that case is as follows: “ When a plea in abatement has been overruled on demurrer, or stricken out, it is no waiver of the benefit of that plea, to plead to the merits.. *647Therefore, where judgment goes against the defendant upon his plea to the merits, the supreme court, on appeal in error, will- re-examine the whole case, and if satisfied that there is error, will reverse and remand, with directions to reinstate the plea in abatement and proceed thereon.” A previous case of Moore v. Smith is cited for the ruling in this case by the court in its opinion.
In Martin v. Ramsey, 7 Hum., 260, a plea in abatement to a suit in chancery precisely as in this case, except the matter was that a party had been summoned as a witness in violation of the statute, the plea was disallowed by the chancellor, the defendant answered, and a decree on the issues made was had in favor of complainant. That was this case. The head note in that case is that: “ It' is a good plea in abatement to a bill in chancery, that the process was served while the party was attending court as a witness.” And the opinion shows the decree of the chancellor was reversed, and the bill actually dismissed, the latter probably an oversight, as the decree should have been reversed and the court below directed to proceed on the plea in abatement.
The same principle was holden in the case of Klepper v. Powell, 6 Heis., 505, though that was not a case of plea of a personal privilege, as this is, but one that went not to defeat the right, but the jurisdiction of the court over thé person by reasou of attachment of the property, or the right to bring' the party into court by the attachment of his property.
In view of this long line of unbroken decision, as *648well as the provisions of our statute law, I think no hardship we may find in this particular case should drive us to making a precedent that shall overturn the settled practice and recognized rule of law on this' subject for the last sixty years at least.
It is argued that we can only reverse on the merits in this court. I reply, this is merits in the sense of our law. The plea went to defeat this suit — was fatal to it if true.
• But this difficulty presents itself on the other view, as effectually as in the view I have taken. If the party is compelled to have a decree' pro aonfesso against him, and appeal from the final decree at last, thus standing on his plea, in the language of my brother Cooper’s opinion, then the question will no more.be merits on that appeal than now, and so the question could no more be considered then than it can after an answer and a final decree. How it is not “ merits ” now, but would be then, is not perceived.
We can see how the view taken by the majority works practically to repeal the section of the Code giving the exemption from suit while attending court. The suit against the party may be, in part or whole, unfounded, but he must allow a judgment pro confesso for all, if he pleads bis privilege as to this wrongful service of process. So that he must imperil his right on the merits, or yield the one the law gives him, to plead in abatement. As a matter of course he will never plead it, and so the statute is a dead letter — ■ effectually repealed by this court.
Why we should make an exception to the rule, *649that an appeal in chancery cases brings up for review the entire proceedings, as against a plea in abatement, I am unable to see. It might be a good practice, but is not the law, as I understand it. I- am not willing to so enact, as I think that is for the Legislature, not this coui’t.
For these reasons, I dissent from the opinion of the majority of the court.